DANIEL M. MILLER Partner (604) 630-5199 FAX (604) 687-8504 miller.dan@dorsey.com September 5, 2013 Securities and Exchange Commission treet N.E. Washington, D.C.20549-7010 USA Attention: Mr. Karl Hiller Branch Chief Re: Penn West Petroleum Ltd. Form 40-F for the Fiscal Year ended December 31, 2012 Filed March 15, 2013 File No. 001-32895 Dear Sirs and Mesdames: On behalf of our client, Penn West Petroleum Ltd. (the “Company”), and pursuant to the Securities Exchange Act of 1934, as amended (the “Act”), and the rules and regulations thereunder, reference is made to the Staff’s letter to the Company, dated August 23, 2013 (the “Comment Letter”), in respect of the above noted filing. As a result of the time that it will take the Company to gather the information necessary and to prepare its response to the Comment Letter, the Company currently expects that it will be in a position to respond to the Comment Letter on or before September 23, 2013. If you should have any questions or concerns regarding the anticipated timing of our response, please do not hesitate to contact me at (604) 630-5199. Yours truly, /s/ Daniel M. Miller Daniel M. Miller cc: Jeffery Curran Jessica LaCroix Penn West Petroleum Ltd.
